Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. The Examiner has reviewed Applicant’s remarks but it remains unclear to the Examiner what Applicant is attempting to argue. In Applicant’s response to Examiner’s Non Final Rejection, Applicant analyzes the prior art of Vanderlan and draws the conclusion that Vanderlan fails to disclose the claim limitations of “the maximum flow limit of the hydraulic fluid from the at least one hydraulic pump in dependence of a comparison of the current limit received from the battery system and monitored current consumption by the pump controller” because such featuring is a dynamic value and Vanderlan such factors are treated separately. Examiner is not persuaded by this argument for primarily two reasons.  First, the claim language as recited does not require a dynamic value and such calculation does not need to be inherently dynamic. Therefore, Applicant’s argument regarding the prior art not teaching such is inconsequential. However, notwithstanding the absence of the term “dynamic”, it is unclear to the Examiner how the prior art is not accomplishing the claim language as currently recited. Applicant argues that the limiting factors are handled separately, however all those limiting factors are placed into a processor 122 and therefore all are considered before a modified function is output, as illustrated in Figure 2. Examiner also notes that Figure 3A shows how the power consumption limitation factor for a single function such as the charge pump can be calculated and is used to alter the actual power demand. Examiner notes Figure 3B also shows a power consumption limitation factor that in an alternative control system can be used to limit the power consumption universally across all functions of the working vehicle.  Therefore, in light of Figure 3 when viewed in combination of Figure 2, it is Examiner’s belief that Vanderlan discloses the control aspect Applicant states is not present in Vanderlan. That is the power required for the operation of the charge pump (See, 314 charge pump motor power) is placed into the calculation for the power consumption calculation which then is adjusted by a power factor, said power factor being based on the available power as discussed previously in the office action. 
It is for these reasons that the Examiner has maintained his rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderlan et al., WIPO Publicatoin WO2010/030830 (hereinafter “Vanderlan”). 
In Reference to Claim 1: 
Vanderlan discloses a working machine (Paragraph [0003]) comprising a hydraulically movable arm arrangement (Figure 1 actuators; also discussed in Paragraph [0003] is both lifting and tilting which requires an arm arrangement for a work machine to accomplish) for a crane (Examiner notes that this limitation of “for a crane” is intended use and therefore is not afforded patentable weight, however Examiner also notes the given Paragraph [0003] suggests the work machine is capable for lifting and tilting the application of this patent is pertinent to cranes) , at least one electric motor (22, 52, or 96) arranged to be powered by a battery system (Electric Storage unit 114), at least one hydraulic pump (24, 54 or 98) arranged to be operated by the electric motor (See, Figure 1), and a pump controller ( 76,78, 100) configured to control the electric motor  and/or the hydraulic pump ( See, Paragraph [0022] which discloses the controller controlling the speed of the electric motor), and to monitor the current consumption (See, Paragraphs [0025] and [0027-0031] which shows the logic used to create the power consumption control output to the pump which is based off the power limit, said limiting factor being that system is electric such input is based off the current as Power is defined as P=  Voltage X Current) and of the at least one electric motor (22,52, 96); -a plurality of actuators (See, Figure 1 and Paragraph [0003] which discusses tilting and lifting and therefore at minimum would require 2 actuators), arranged to be operated by hydraulic fluid discharged from the at least one hydraulic pump (24,54, or 98) and further arranged to move the movable arm arrangement ( presumed to be actuators in Figure 1, but discussed in Paragraph [0003] that the device featuring lifting and tilting actuators associated with a movable arm) during a working assignment, and -an equipment controller (See, Figure 2) configured to control movement of the movable arm arrangement ( See, Figure 1)by generating operating signals (Shown in Figure 2) controlling the flow and/or pressure of hydraulic fluid to the plurality of actuators ( Paragraph [0022]), and to receive a battery (114) condition signal  comprising a presently available current limit from the battery system (as discussed in Paragraph [0025]: The system 10 is adapted to be responsive to various characteristics to modify the input signals provided by the operator input device. For Example when function 12 and 14 are commanded at the same time the simultaneous demand for electric power for performing the commanded functions may exceed the power available from the electric storage unit 114…) , wherein the equipment controller ( Figure 2) is further configured to monitor the required flow of hydraulic fluid from the at least one pump (24,54, or 98) needed to move the movable arm arrangement in accordance with the operating signals (See, Paragraph [0025] and Figure 2), characterized in that the equipment controller ( Figure 2) is arranged to determine a maximum flow limit of the hydraulic fluid from the at least one pump (pump 98) in dependence of a comparison of the current limit received from the battery system (8) and the monitored current consumption  by the pump controller (See, Paragraph [0043]: “charge pump limitation control factor is calculated by dividing the maximum available pump flow limit by the summed flow demand of the actuators”, which in turn is calculated thereby based on input signals as suggested by Paragraph [0025]” which are modified based on electrical power available in the electronic storage unit.  As such the max flow limit of the pump is therefore determined based on the current demand from the actuators and –albeit indirectly—the available power from the battery) wherein, the equipment controller (Figure 2) is configured to compare said determined maximum flow limit with the required flow of hydraulic fluid from the at least one pump ( needed to move the movable arm arrangement in accordance with the operating signal (See, Paragraph [0044]: “by multiplying each of the input signals by the charge pump limitation control factor 138, the charge pump sub-system 94 will be capable of supporting the resulting speeds of the electric motors 22 and 52 (and corresponding actuator speeds) In one control scheme, the speeds of all actuated functions 12 and 14 will be reduced if the output of the comparison block 78 is less than one”. In conjunction to paragraph [0025] to modify the input signals provided by the operator input device 82 )  , and if the result of the comparison does not fulfil at least one rule of a set of fluid control rules, the equipment controller (16) is configured to adapt the operating signals (18) to reduce the flow of hydraulic fluid to at least one of the plurality of actuators (14) according to at least one rule of a set of adaptation rules, such that at least one rule of said set of fluid control rules is fulfilled. Examiner note in Paragraph [0048] by multiplying each of the input signals bythe charge pump limitation control factor 138, the charge pump sub system will be capable of supporting the resulting speeds of the electric motors 22 and 52 and corresponding actuator speeds. In one control scheme the speeds of all actuated functions 12 and 15 will be reduced if the output of the comparison in block 708 is less than one. Alternatively, each actuato20 and 50 may be assigned a priority and higher priority actuators are allowed to consume more charge pump flown than lower priority actuators while the sum of the chare pump flow remains low and/or below maximum charge pump flow. 

In Reference to Claim 8: 
Vanderlan discloses a method ( See, logic figure diagrams) of a working equipment (Paragraph [0003]: working machine) comprising : a hydraulic movable arm arrangement (See, Paragraph [0003]: which discloses a lifting and tilting cylinder, thereby inherently disclosing an arm) for a crane (examiner notes that this limitation is intended use and therefore is provided with no patentable weight, however as discussed in Paragraph [0003] this system featuring a lifting and tilting cylinder which are the primary actuators found in cranes); at least one electric motor (22, 52, or 96) arranged to be powered by a battery system (114), at least one hydraulic pump (24,54,98) arranged to be operated by the electric motor, and a pump controller (76, 78, or 100) configured to control the electric motor and/or the hydraulic pump, and to monitor the current consumption of the at least one electric motor (See, Paragraphs [0027-0031] which shows the logic used to create the power consumption control output to the pump which is based off the power limit, said limiting factor being that system is electric such input is based off the current as Power is defined as P=  Voltage X Current and said input signals as suggested by Paragraph [0025] are modified based on electrical power available in the electronic storage unit); a plurality of actuators (20, 50) arranged to be operated by hydraulic fluid discharged from the at least on hydraulic pump and further arranged to move the movable arm arrangement during a working assignment; and  an equipment controller (80, 82) configured to control movement of the movable arm arrangement by generating operating signals controlling the flow and or pressure of the hydraulic fluid to the plurality of actuators, and toe receive a battery condition signal comprising a presently available current limit from the battery system arranged to power the at least one electric motor (See, Figure 4 and Paragraph [0025]); wherein the method  further comprises:  monitoring, by the equipment controller, the required flow of hydraulic fluid from the at least one pump  (See, Paragraph [0025]); determining by the equipment controller (80, 82), a maximum flow limit of the hydraulic fluid from the at least one pump (98) in dependence of a comparison of the current limit received from the battery system and the monitored current conspumption by the pump controller ( See Paragraph [0043] in conjunction with Paragraph [0025], as discussed in Claim 1 above); comparing, by the equipment controller, said determined maximum flow limit with the required flow of hydraulic fluid from the at least one pump needed to move the movable arm arrangement in accordance with the operating singals and if the result of the comparison does not fulfill at least one rule of a set of fluid control rules, the method comprises adapting the operating signals to reduce the flow fo the hydraulic fluid to at least one of the plutarity of actuators according to said rule. See, Paragraph [0044]. 
In Reference to Claim 2 and 9: 
Vanderlan further discloses if the monitored current consumption is larger than the current limit (See, Paragraph [0025]:  “the simultaneous demand for electric power for performing the commanded functions may exceed the electric power available) the maximum flow limit of the hydraulic fluid is set to a value corresponding to said limit (See, Paragraph [0043] : in comparison block 708, the maximum available charge pump flow limit, which is a predetermined value input from block 710, is divided by the summed flow demand. The output of the comparison of block 708 represents how much of the flow demand can be satisfied by the charge pump system 94. This output is input into a limiting block 712 and is limited to values between 0 and 1, the results is the charge pump limitation control factor.
In Reference to Claim 3 and 10: 
Vanderlan further discloses wherein the set of fluid rules comprises the required flow for hydraulic fluid is lower than said received maximum flow limit (See, Paragraph [0043] : in comparison block 708, the maximum available charge pump flow limit, which is a predetermined value input from block 710, is divided by the summed flow demand. The output of the comparison of block 708 represents how much of the flow demand can be satisfied by the charge pump system 94. This output is input into a limiting block 712 and is limited to values between 0 and 1, the results is the charge pump limitation control factor.)
In Reference to claim 4 and 11: 
Vanderlan further discloses wherein said adaptation rules comprises at least one of: a scaling down rule generating operating signals to reduce the flow of hydraulic fluid  to the plurality of actuators by a preset reduction factor (See, Paragraph [0044]: “By multiplying each of the input signal by the charge pump limitation control factor 138…); a priority rule comprising to generate operating signals to reduce the flow of hydraulic fluid to the plurality of actuators according to a priority list where actuators having higher priority have no or low reduction and actuators having lower priority have high reduction. (See, Paragraph [0044: “ In an alternative control scheme, each actuator 20 and 50 may be assigned priority and higher priority actuators are allowed to consume more charge pump flow than lower priority actuators while the sum of the charge pump flows remains at or bleow the maximum charge pump flow.
In Reference to Claim 5 and 12: 
Vanderlan further discloses wherein the pump controller (76,78, 100) is further configured to control the operation of the electric motor and/or the hydraulic pump to make available the required flow from the pump. See, Paragraph [0043]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlan et al., WIPO Publicatoin WO2010/030830 (hereinafter “Vanderlan”) in view of Amano et al., European Patent Publication EO 3306110 (hereinafter “ Amano” ).
In Reference to Claim 6, 7 and 13:  
Vanderlan discloses all the limitations set forth in claim 1 and 8, respectively, but fails to explicitly disclose wherein the working equipment contains a sensor system for measuring parameters related to the condition of the battery and a battery controller configured to generate a battery condition signal comprising the presently available current limit for the battery in response to the measured parameters related to the battery condition and wherein the battery controller  generates an alert signal in response to the measured parameters related to the battery condition indicating a malfunction state of the battery
However, in the same field of endeavor Alamo discloses a hydraulic drive system for a work machine based off electrically powered motors powered by a battery, wherein the battery controller is further arranged to  generate an alert signal, via an abnormality flag, in response to a measured parameter related to the battery indicating that the battery is in a malfunctioning state. See, Paragraph [0048]: a battery controller 22 is mounted on the battery 15 and calculated the battery charging rate based on the battery temperature, the battery voltage, and current valve, and transmits to the main controller. Further, the battery controller 22 sets a battery abnormality flag to off or on based off the information and transmits it to the main controller. In addition, Alamo disclose wherein the maximum flow limit of the pump is determined in response to receipt of the alert signal as shown in Figure 4. Box S103 and S105. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Vanderlan to incorporate the teachings and features of Alamo (as discussed above to incorporate the battery controller with signal output to the main control circut) because such a modification would improve fuel efficiency of the working machine by automatically modifying the control circuit to accommodate for  abnormality that occur in the battery and by notifying the operator of the failure so maintenance can be provided sooner. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745

/THOMAS E LAZO/Primary Examiner, Art Unit 3745